State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: July 31, 2014                      105413
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

ROBERT J. FISHER,
                    Appellant.
________________________________


Calendar Date:   June 9, 2014

Before:   Lahtinen, J.P., Garry, Egan Jr., Devine and Clark, JJ.

                              __________


     Ellen H. Fried, Cornwallville, for appellant.

      P. David Soares, District Attorney, Albany (Steven M. Sharp
of counsel), for respondent.

                              __________


      Appeal from a judgment of the Supreme Court (Breslin, J.),
rendered June 14, 2012 in Albany County, convicting defendant
upon his plea of guilty of the crime of attempted burglary in the
second degree.

      In full satisfaction of a five-count indictment, defendant
pleaded guilty to attempted burglary in the second degree and
waived his right to appeal. He was thereafter sentenced,
pursuant to the plea agreement, to a prison term of seven years
to be followed by three years of postrelease supervision.
Defendant now appeals.

      We affirm. Contrary to defendant's contention, our review
of the plea colloquy and the counseled written waiver executed by
defendant establish that he knowingly, intelligently and
voluntarily waived the right to appeal his conviction and
                              -2-                  105413

sentence (see People v Frasier, 105 AD3d 1079, 1080 [2013], lv
denied 22 NY3d 1088 [2014]; People v Ferro, 101 AD3d 1243, 1244
[2012], lv denied 20 NY3d 1098 [2013]). Defendant's sole
remaining contention on appeal, that the sentence is harsh and
excessive, is precluded by his valid appeal waiver (see People v
Newton, 113 AD3d 1000, 1001 [2014]; People v Marshall, 108 AD3d
884, 884 [2013], lv denied 22 NY3d 957 [2013]).

      Lahtinen, J.P., Garry, Egan Jr., Devine and Clark, JJ.,
concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court